DETAILED ACTION
Claims 1 through 20 originally filed 15 November 2018. By amendment received 15 January 2020; claims 1, 2, and 5 through 20 are amended. By amendment received 17 July 2020; claims 1 through 4, 6, 8 through 11, and 17 through 20 are amended and claims 21 through 25 are added. By amendment received 14 January 2021; claims 1, 11, 17, and 21 are amended and claims 26 and 27 are added. Claims 1 through 27 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are not persuasive.

It is argued that requirements relating to the spacer define the present invention over Chinone et al. (Chinone, US Patent 4,780,879) on the basis that Chinone includes no spacer layer. This argument sets forth that the stripe shaped region 3 is partially formed within p-type layer 7 which forms part of the waveguide with layers 5 and 6 such that no spacer can exist between the waveguide and the ridge. It is the examiner's understanding from lines 14 through 19 of column 3 of Chinone that active layer 6 is sandwiched between cladding layers 5 and 7 causing active layer 6 to operate as a waveguide due to cladding layers 5 and 7 being cladding layers. Furthermore, it is understood that only a portion of layer 7 is included in ridge 3 such that a residual portion of layer 7 is present between the active layer 6 which serves as a waveguide and the ridge 3. It is the 

It is argued that the present amendments define the claims over Weterings (US Patent 5,430,751). In light of the present amendment to claim 17, it is determined that Chinone is the closest prior art. As such, the rejections of claims 17 and dependent claims thereof have been reformulated in view of Chinone as set forth below. Since no rejections reference Weterings, these arguments are moot.

As such, all claims are addressed as follows:
Claim Objections
Claims 1, 11, and 17 objected to because of the following informalities: 

Claim 1 is objected to for minor grammatical informalities. The phrase "the substrate, the waveguide, the spacer layer and the ridge comprise" is encouraged to employ an oxford comma so as to read "the substrate, the waveguide, the spacer layer, and the ridge comprise". The phrase "through the substrate, the waveguide, and the spacer layer and the ridge" is encouraged to instead read "through the substrate, the waveguide, the spacer layer, and the ridge" for the sake of consistently grouping elements.

Claim 11 is objected to for minor grammatical informalities. The phrase "the semiconductor laser comprises the substrate, the waveguide, and the ridge, and the spacer layer" 

Claim 17 is objected to for minor grammatical informalities. The phrase "the waveguide, the spacer layer and the substrate comprise" is encouraged to employ an oxford comma so as to read "the waveguide, the spacer layer, and the substrate comprise". The phrase "through the waveguide, the spacer layer and the substrate" is encouraged to employ an oxford comma so as to read "through the waveguide, the spacer layer, and the substrate".

Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 6, 8 through 13, and 15 through 27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinone et al. (Chinone, US Patent 4,780,879).

Regarding claim 1, Chinone discloses, "A substrate" (col. 3, lines 14-24 and Fig. 3, pt. 4).  "A waveguide over the substrate having a first width" (col. 3, lines 14-24 and Fig. 3, pts. 5, 6, and 7).  "A ridge over the waveguide having a second width" (col. 3, lines 31-35 and Fig. 3, pt. 3).  

Regarding claim 2, Chinone discloses, "Wherein the curvature of the facet is further based on a width of the facet and a depth of the facet" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 3, Chinone discloses, "Wherein the depth of the facet is measured from an edge of the semiconductor laser to a maximum depth of the facet in a direction parallel to the ridge" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 4, Chinone discloses, "Wherein the maximum depth of the facet is located in a central region of the facet" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 5, Chinone discloses, "Wherein the curvature of the facet is based on a radius of the facet" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 6, Chinone discloses, "Wherein the facet is configured to emit light" (col. 4, lines 44-46).  "Wherein the curvature of the facet causes the emitted light to have a reduced amount of far field asymmetry relative to light emitted without the curvature" (col. 3, lines 40-44, where the astigmatism compensated for by Chinone is understood to produce far field asymmetry).  

Regarding claim 8, Chinone discloses, "Wherein the curvature of the facet is concave relative to an edge of the semiconductor laser" (col. 3, lines 35-38, col. 3, lines 51-58, and Fig. 2, pts. 2 and R).  

Regarding claim 9, Chinone discloses, "Wherein the curvature of the facet is convex relative to an edge of the semiconductor laser" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 10, Chinone discloses, "Wherein the curvature of the facet satisfies the following equation: (w/2)²+(r-l)²=r² where w is the width of the facet, r is a radius of the facet, and l is a depth of the facet" (col. 3, lines 35-38, and Fig. 1, pts. 1 and R, where the facet of Chinone is circular and projects outwards by one radial distance and therefor adheres to this requirement).  

Regarding claim 11, Chinone discloses, "Etching a facet through the substrate" (col. 3, lines 14-31 and Fig. 3, pt. 4).  "A waveguide having a first width formed over the substrate" (col. 3, lines 14-24 and Fig. 3, pts. 5, 6, and 7).  "A ridge having a second width formed over the waveguide at an edge of a semiconductor laser" (col. 3, lines 31-35 and Fig. 3, pt. 3).  "A spacer layer that separates the ridge from the waveguide" (col. 3, lines 14-26 and Fig. 3, pts. 3, 7, and 11, where layer 7 includes a residual layer corresponding to the claimed spacer layer beneath stripe 

Regarding claim 12, Chinone discloses, "Wherein the curvature of the facet is based on a width of the facet and a depth of the facet" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 13, Chinone discloses, "Wherein the curvature of the facet is based on a radius" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 15, Chinone discloses, "Wherein the curvature of the facet is concave relative to the edge of the semiconductor laser" (col. 3, lines 35-38, col. 3, lines 51-58, and Fig. 2, pts. 2 and R).  

Regarding claim 16, Chinone discloses, "Wherein the curvature of the facet is convex relative to the edge of the semiconductor laser" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 17, Chinone discloses, "A substrate" (col. 3, lines 14-24 and Fig. 3, pt. 4).  "A waveguide supported by the substrate" (col. 3, lines 14-24 and Fig. 3, pts. 5, 6, and 7).  "A ridge supported by the waveguide" (col. 3, lines 31-35 and Fig. 3, pt. 3).  "Wherein the ridge is separated from the waveguide by a spacer layer" (col. 3, lines 14-26 and Fig. 3, pts. 3, 7, and 11, where layer 7 includes a residual layer corresponding to the claimed spacer layer beneath stripe 

Regarding claim 18, Chinone discloses, "Wherein the curvature of the facet is concave relative to the first end of the substrate" (col. 3, lines 35-38, col. 3, lines 51-58, and Fig. 2, pts. 2 and R).  

Regarding claim 19, Chinone discloses, "Wherein the curvature of the facet is convex relative to the first end of the substrate" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 20, Chinone discloses, "Wherein the curvature of the facet satisfies the following equation: (w/2)²+(r-l)²=r² where w is a width of the facet, r is a radius of the facet, l is a depth of the facet" (col. 3, lines 35-38, and Fig. 1, pts. 1 and R, where the facet of Chinone is circular and projects outwards by one radial distance and therefor adheres to this requirement).  

Regarding claim 21, Chinone discloses, "A substrate having a first end and a second end" (col. 3, lines 14-24 and Fig. 3, pt. 4).  "A waveguide supported by the substrate having a light emitting end proximate the first end of the substrate" (col. 3, lines 14-24 and Fig. 3, pts. 5, 6, and 7).  "A ridge supported by the waveguide" (col. 3, lines 31-35 and Fig. 3, pt. 3).  "Wherein the ridge is separated from the waveguide by a spacer layer" (col. 3, lines 14-26 and Fig. 3, pts. 3, 7, and 11, where layer 7 includes a residual layer corresponding to the claimed spacer layer beneath 

Regarding claim 22, Chinone discloses, "Wherein the non-linear portion has a constant curvature" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 23, Chinone discloses, "Wherein curvature is a constant curvature" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 24, Chinone discloses, "Wherein curvature is a constant curvature" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 25, Chinone discloses, "Wherein curvature is a constant curvature" (col. 3, lines 35-38 and Fig. 1, pts. 1 and R).  

Regarding claim 26, Chinone discloses, "Wherein the ridge and the substrate are made from one or more same materials" (col. 3, lines 17-24 and Fig. 3, pts. 4 and 7).  

Regarding claim 27, Chinone discloses, "Wherein the ridge and the spacer layer are made from one or more same materials" (col. 3, lines 17-24 and Fig. 3, pt. 7).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Chinone in view of Unger.

Regarding claim 7, Chinone does not disclose, "Wherein the curvature of the facet is formed by chemically assisted ion beam etching."  Unger discloses, "Wherein the curvature of the facet is formed by chemically assisted ion beam etching" (p. 2515, right column, second paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chinone with the teachings of Unger.  In view of the teachings of Chinone regarding the fabrication of a curved facet on a waveguide via etching, the alternate method of forming a curved facet by the alternative etching method as taught by Unger would enhance the teachings of Chinone by providing an etching process by which smooth facets may be realized.

Regarding claim 14, Chinone does not disclose, "Wherein the curvature of the facet is formed by chemically assisted ion beam etching."  Unger discloses, "Wherein the curvature of the facet is formed by chemically assisted ion beam etching" (p. 2515, right column, second .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828